DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 09/22/2021 has been received and reviewed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:
Line 1, “an actuating device” should be “the actuating device”.
Line 4, “an initial actuation” should be “the first actuation”.
Line 5, “a supported position” should be “the supported position”.
Line 6, “a further actuation” should be “the at least one further actuation”.
Line 8, “an actuation transmission” should be “the actuation transmission”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160340941 to Taurasi in view of US 20060255595 to Schretzlmeier et al. (Schretzlmeier).
Regarding claim 1, Taurasi teaches:

a lock holder (safety catch member 19),
a rotary latch (ratchet 12), wherein the rotary latch is brought by the lock holder into a locked position of the rotary latch,
an actuating element (actuator handle 5) connected to the rotary latch, wherein after a first actuation of the actuating element the front bonnet is brought from a locked position of the bonnet that corresponds to the locked position of the rotary latch (fig 3A) into a supported position (fig 3G) and wherein after at least one further actuation of the actuating element the front bonnet is brought into a release position (Fig 3M; see paragraph 0071),
an actuation transmission (21) between the actuating element and the rotary latch (fig 3B),
Although Taurasi doesn’t teach:
a means for disabling the actuating device, with the result that actuation of the rotary latch by the actuating element is suppressed,
and a control configured to detect a speed of the motor vehicle, wherein the means for disabling is controlled based on the speed detected by the control, Schretzlmeier teaches that it is well known in the art for an actuating device to have a means for disabling (25) the actuating device, with the result that actuation of the rotary latch by the actuating element is suppressed,
and a control (23) configured to detect a speed of the motor vehicle, wherein the means for disabling is controlled based on the speed detected by the control (fig 2, means for disabling depends on the speed detected). It would have been obvious for a person of ordinary skill in the art before the time of filing to incorporate the means for disabling and the control as taught by Schretzlmeier into the assembly of Taurasi at least because doing so provides 
Regarding claim 4, Taurasi (in view of Schretzlmeier) teaches wherein the actuation transmission is blocked by the means for disabling (Schretzlmeier: actuation transmission 22b is unable to open the hood due to being blocked by the means for disabling 25).
 Regarding claim 6, Taurasi (in view of Schretzlmeier) teaches wherein the means for disabling is operated electrically (Schretzlmeier: 25 has a sensor on the front wheel that supplies the speed values to 23 (paragraph 0035) which is operated electrically to move the means for disabling). 
Regarding claim 10, Taurasi teaches:
A method for controlling an actuating device according to claim 1, the method comprising: providing an initial actuation of the actuating element to bring the front bonnet from the locked position (fig 3A) of the front bonnet into a supported position (fig 3G; the first actuation of the actuation handle 5); providing a further actuation of the actuating element to bring the front bonnet from the supported position into the release position (second actuation, fig 3M; see paragraph 0071), wherein actuation is executed by means of an actuation transmission (21) means arranged between the rotary latch and the actuating element (fig 3B). Although Taurasi doesn’t teach “disabling the actuating device by the means for disabling”, Schretzlmeier teaches that it is well known in the art for an actuating device to be disabled by a means for disabling (25; 25 stops the hood from opening, thereby disabling the actuating device). It would have been obvious for a person having ordinary skill in the art before the time of filing to incorporate the means for disabling as taught by Schretzlmeier into the assembly of Taurasi at least because doing so provides increased .
Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 2, 3, 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675